IN THE COURT OF APPEALS OF IOWA

                                     No. 14-1063
                                 Filed June 10, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

WILLIE LEE CAMPBELL,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Des Moines County, Michael J.

Schilling, Judge.



       The defendant appeals the sentence imposed following his plea of guilty

to third-degree sexual abuse. AFFIRMED.




       Mark C. Smith, State Appellate Defender, and Melinda Nye, Assistant

Appellate Defender, for appellant.

       Thomas J. Miller, Attorney General, Sharon K. Hall, Assistant Attorney

General, Patrick C. Jackson, County Attorney, and Lisa K. Schaefer, Assistant

County Attorney, for appellee.



       Considered by Bower, P.J., McDonald, J., and Eisenhauer, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                          2


EISENHAUER, S.J.

       Willie Lee Campbell appeals the sentence imposed following his plea of

guilty to third-degree sexual abuse. He contends the court abused its discretion

in sentencing him to a prison term by giving too much weight to his early criminal

history and failing to consider his chances for reform. Because the sentence

imposed upon Campbell is within the statutory parameters, we presume it is valid

and will only overturn it if the court abused its discretion or relied on inappropriate

factors. See State v. Hopkins, 860 N.W.2d 550, 554 (Iowa 2015).

       The goal of the court in sentencing a defendant is to determine which

sentence “will provide maximum opportunity for the rehabilitation of the

defendant, and for the protection of the community from further offenses by the

defendant and others.” Iowa Code § 901.5 (2013). The legislature has set forth

specific factors to be considered in making this determination, which include the

defendant’s age, prior record of convictions and deferred judgments, employment

and family circumstances, and mental health and substance abuse history, as

well as the nature of the offense committed and “[s]uch other factors as are

appropriate.” Id. § 907.5(1). Ultimately, the court must determine each sentence

on an individual basis, fitting the sentence to the particular person affected.

Hopkins, 860 N.W.2d at 555.

       Before pronouncing sentence, the district court informed Campbell it

would look at his life from the beginning to the present time “because I don’t think

it’s fair to isolate out portions of a person’s life and argue that any one slice is

necessarily a representative sample of the entirety.” The court gave the following

reasons for imposing a prison term:
                                           3


       I believe that your criminal record, coupled with your age and the
       facts and circumstances of this offense, compel a term of
       confinement. I think to do anything less would really undermine
       and depreciate the seriousness of this offense, particularly
       concerning your age, your history of assaultive behavior, and your
       prior history of escape or escape-related conduct.

       Campbell argues the court gave too much weight to his early criminal

history as evidenced by its reference to viewing Campbell’s “entire history” and

specifically referencing his history of “escape or escape-related conduct,” which

was more than ten years old.1 A defendant’s conviction record is one of the

factors the legislature expressly states is to be considered by the court in

sentencing a defendant. Iowa Code § 907.5(1)(b). The weight to give a relevant

factor in determining an appropriate sentence “inheres in the discretionary

standard.” State v. Wright, 340 N.W.2d 590, 593 (Iowa 1983). There is nothing

“clearly untenable” about the way the court exercised its discretion in considering

Campbell’s criminal history.

       Campbell also complains the court “gave no indication” it considered the

employment or family support available to him if released. While the court must

state its reasons for imposing a sentence on the record, there is no requirement

for the court to specifically mention each factor it has considered in formulating

an individual sentence; a cursory explanation of the reasons for imposing a

sentence is sufficient if it allows for appellate review of the trial court’s

discretionary action. State v. Barnes, 791 N.W.2d 817, 827 (Iowa 2010). Here,



1
  Campbell notes approximately one dozen of the charges listed under the “Arrest
History Comments” section of the presentence investigation report were dismissed.
However, he does not specifically allege the trial court relied on any unproven offenses
in sentencing him, and there is no evidence the court relied on unproven offenses in
making its sentencing determination.
                                        4


the court stated it was reviewing Campbell’s entire background “as it’s disclosed

to me in the presentence investigation and based upon the exhibits and

testimony that I received today.” This information included evidence regarding

Campbell’s employment opportunities and family circumstances.

      Because Campbell has failed to show the court abused its discretion in

sentencing him to a prison term, we affirm.

      AFFIRMED.